Habéis, J.
[1] Following the decisions in South Carolina, the Courts of Georgia, for the last thirty years, have uniformly held that slaves going home with a daughter on her marriage, the possession and dominion of the father ceasing, without clear and convincing proof that they were merely temporarily loaned to the son-in-law, would be presumed to have been given, absolutely, as an advancement to the child thus married. We find nothing in the testimony before ns, showing any understanding or agreement between the father-in-law and the son-in-law, which does or ought to rebut the presumption which the law creates, of an absolute gift.
[2.] The Act of 1856, relied on by plaintiff’s counsel, by its letter and spirit, acts only on persons instituting suits on parol gifts of slaves for their recovery, aud never could have been intended to affect the title of one holding by actual delivery and possession.
Let the judgment below he affirmed.